LEHMAN, Chief Justice,
dissenting.
After long reflection and struggle with the issues raised in this case, I have reached the conclusion that our original decision was incorrect; therefore, I must respectfully dissent. The Wyoming Telecommunications Act of 1995 (the Act) was intended to provide a transition from a monopolistic regulatory environment to a competitive market while maintaining affordable, universal telecommunications services for the citizens of Wyoming. - § 87-15-1022 (LEXIS 1999). I fear that the result of the majority decision will be to impede the development of a competitive market in telecommunications, ultimately depriving Wyoming consumers of the benefits and expanded choices associated with that competition.
My main point of departure is from the conclusion that Centrex Plus service is not subject to regulation as a non-competitive service. Op. at 725. To the contrary, I think it is clear under the Act that Centrex Plus is a non-competitive service subject to regulation by the Commission. By statute, local exchange services provided by a local exchange company are considered non-competitive services subject to regulation by the Commission. Wyo.Stat.Ann. § 87-15-202(c) (LEXIS 1999). "Local exchange service" is defined as "the provision of essential telecommunications service within a local exchange areal.]" - Wyo.Stat.Ann. § 37-15-108(a){viii) (LEXIS 1999).
This brings us to the key statutory provision, the definition of "essential telecommunications service," which
means a customer's access to service that is necessary for the origination or termination, or both, of two-way, switched telecommunications for both residential and business service within a local exchange area. Essential telecommunications services are limited to:
(A) Access to interexchange services provided by interexchange telecommunications companies;
(B) Single line flat-rate or single line . measured residence or business service;
(C) Transmission service and facilities necessary for the connection between the end user's or customer's premises or location and the local network switching facility including the necessary signaling service used by customers to access essential telecommunications services;
(D) Services necessary to connect 911 emergency services to the local network; (E) Switched access, which for the purposes of this chapter shall mean the switching and transport necessary to connect an interexchange telecommunications company with the local exchange central office for the purpose of originating or terminating, or both, the interex-change telecommunications company's switched telecommunications service{.]
Wyo.Stat.Ann. § 37-15-103(a)iv) (LEXIS 1999). Contrary to the conclusions of the original majority opinion, I believe that the statute defines what is "necessary for the origination or termination, or both, of two-way, switched telecommunications for both residential and business service within a local exchange area" through its own terms. The following sentence of the statute states that "essential telecommunications services" are limited to five distinct telecommunications functions listed in subsections (A) through (E). In other words, the statute describes what is an essential telecommunications service in the first sentence and then goes on to define it through a list of specific telecommunications functions. If a telecommunications service accomplishes the functions listed in the subsections, then, by definition, it is an "essential telecommunications service." In this case, the Commission found that Centrex Plus service provides each of the functions listed and, hence, was an "essential telecommunications service." Whether a particular service provides those specific functions or not is a question of fact to be determined on a case-by-case basis in light of the technolog*728ical characteristics of that service. The Commission's decision that Centrex Plus provides each of those functions is not clearly erroneous. Therefore, I would affirm the Commission's determination that Centrex Plus is a non-competitive, essential telecommunications service subject to regulation.
It is undisputed that U S$ West's erstwhile competitors AT & T and McLeod have stated that if U S$ West is allowed to withdraw Centrex Plus, they will no longer offer local exchange telecommunications services in Wyoming. The result of such an action would be to perpetuate U S West's monopoly on those services in this state to the detriment of our citizens. In today's high tech economy, the importance of modern, cutting edge telecommunications services cannot be overstated. History has shown that competition engendered by a market economy is the best mechanism for creating an environment for the development and deployment of new technologies. The Legislature recognized this when it passed the Wyoming Telecommunications Act of 1995 with the avowed purpose of encouraging competition in the telecommunications market. However, this case and several others that have come before us recently have made it clear that the Act, as currently written, is inadequate to the task.